EXHIBIT 10.16
 

EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) dated March 30, 2008 (the
“Commencement Date”) is by and between United Fuel & Energy Corporation, a
Nevada corporation (“Employer”), and Joseph Juliano (“Employee” and, together
with Employer, the “Parties” and each individually, a “Party”).
 
AGREEMENT:
 
In consideration of the premises and the mutual promises herein made, and in
consideration of the representations, warranties, and covenants contained
herein, each Party agrees as follows:
 
1. Employment Term. This Agreement will remain in effect from the Commencement
Date and shall end on the date that is the first anniversary of the Commencement
Date unless this Agreement is earlier terminated in accordance with its express
terms (the “Initial Term”); provided, however, that upon the expiration of the
Initial Term, and on each anniversary of the Commencement Date thereafter, the
term of this Agreement shall automatically extend for an additional one-year
term (each a “Renewal Term,” and together with the Initial Term, the “Employment
Term”) unless (a) either Party gives the other Party four (4) months’ notice of
its desire not to extend this Agreement prior to the expiration of the Initial
Term or Renewal Term, as applicable, or (b) this Agreement is earlier terminated
in accordance with its express terms.
 
2. Responsibilities and Authority. Employer hereby employs Employee to serve as
its Executive Vice President and Chief Operating Officer. In such capacity,
Employee will have such duties and responsibilities as determined by Employer’s
Board of Directors and Chief Executive Officer consistent with the Employer’s
Bylaws. If requested by Employer, Employee will serve as an officer or director
of any subsidiary of Employer without additional compensation.
 
3. Acceptance of Employment. Employee accepts employment by Employer on the
terms and conditions herein provided and agrees, subject to the terms of this
Agreement, to devote all of Employee’s full business time to Employer’s affairs.
Employee shall not during the Employment Term engage, directly or indirectly, in
any other business activity (whether or not pursued for pecuniary advantage)
which might interfere with Employee’s duties and responsibilities hereunder.
 
4. Compensation and Benefits. As compensation for Employee’s services hereunder,
Employee will be entitled to the following:
 
4.1 Base Salary. From and after the Commencement Date, Employee will receive a
base salary at the rate of $225,000 per annum (“Base Salary”). The Base Salary
will be paid in substantially equal installments in accordance with Employer’s
regular payroll practices, as in effect from time to time, and subject to all
appropriate withholdings.
 
4.2 Bonus. Employee shall be eligible to receive a cash bonus on an annual basis
in the event that Employee meets certain performance criteria established in
advance in writing by the Compensation Committee of Employer’s Board of
Directors (the “Compensation Committee”) for such year (“Performance Criteria”).
Additional bonuses may be paid to Employee at such times and in such amounts as
may be determined in the sole discretion of the Compensation Committee. If
awarded, payment of all bonuses will be subject to all appropriate withholdings.
 
 
 

--------------------------------------------------------------------------------

 
4.3 Stock Option. On the Commencement Date, Employee shall receive a one-time
grant of an option to purchase up to 300,000 shares of common stock of Employer
at an exercise price equal to the greater of (i) $1.20 per share, or (ii) the
closing price of the Employer’s common stock on the Over The Counter Bulletin
Board on the Commencement Date. The stock options shall be granted pursuant to
the terms and conditions of the Employer’s 2005 Stock Incentive Plan, shall be
evidenced by a separate standard form stock option agreement between the
Employer and the Employee, shall have a term of ten years from the date of
grant, and shall vest and become exercisable in twelve equal quarterly
installments beginning on June 30, 2008.
 
4.4 Benefits. Employee will be entitled to receive the benefits specified on
Exhibit A (“Benefits”).
 
4.5 Expense Reimbursement. Employer will promptly reimburse Employee for all
authorized expenses reasonably incurred or paid by Employee in connection with
the performance of Employee’s services under this Agreement upon presentation of
expense statements or vouchers and such other supporting information as Employer
may from time to time reasonably require or request (“Reimbursable Expenses”).
 
5. Termination; Payments upon Termination. This Agreement may be terminated upon
the following terms:
 
5.1 Termination Upon Death. If Employee should die during the Employment Term,
this Agreement will terminate on the date of death. All Base Salary through such
date and any amounts owed for Reimbursable Expenses that Employee incurs through
such date, as well as any previously awarded but unpaid bonuses, will be paid to
Employee’s designated beneficiary as promptly as practicable following the date
of death. All Benefits will, unless otherwise expressly set forth on Exhibit A,
otherwise provided by Employer policy applicable to its employees generally, or
otherwise required by law, terminate on the date of death. In the event of
Employee’s death, the stock option described above in Section 4.3 shall fully
vest and become exercisable by Employee’s legal representative or authorized
assignee for a period of no more than six (6) months following Employee’s date
of death.
 
5.2 Termination Upon Disability. This Agreement shall automatically terminate
upon the Employee’s Disability (as defined below). The Base Salary will continue
to be paid to Employee through the date of Disability, and any amounts owed for
Reimbursable Expenses that Employee incurs through such date and any previously
awarded but unpaid bonuses will be paid as promptly as practicable following
such date. In such event of Employee’s Disability, Employer will also continue
to pay Employee the Base Salary in effect at the time of such Disability for a
period of 6 months following the date of Disability. All Benefits will, unless
otherwise expressly set forth on Exhibit A, otherwise provided by Employer
policy applicable to its employees generally, or otherwise required by law,
terminate on the date of termination. In the event of Employee’s Disability, the
stock option described above in Section 4.3 shall fully vest and become
exercisable by Employee for a period of no more than six (6) months following
Employee’s date of Disability. “Disability” means that the (i) Employee is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; (ii) Employee is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employee’s of Employer; (iii) Employee is
determined to be totally disabled by the Social Security Administration; or (iv)
Employee is determined to be disabled in accordance with the disability
insurance program under which the Employer has provided disability insurance to
the Employee, provided that the definition of disability applied under such
disability insurance program complies with the requirements of Treasury
Regulation Section 1.409A-3(i)(4). If a disagreement arises between Employee and
Employer as to whether Employee is suffering from Disability, such issue will be
determined by a physician designated by Employer. Nothing in this Paragraph
relieves the Employer of any of its obligations of reasonable accommodation
under the Americans with Disabilities Act and/or the Texas Commission on Human
Rights Act.
 
 
2

--------------------------------------------------------------------------------

 
5.3 Termination by Employer With Cause. Employer will be entitled to terminate
Employee’s employment at any time for Cause. The Base Salary will continue to be
paid to Employee through the date of termination, and any amounts owed for
Reimbursable Expenses that Employee incurs through such date will be paid to
Employee following termination, subject to Employer’s right to offset against
such sum the amount of any damages which Employer may suffer as a result of the
actions of Employee constituting Cause. All Benefits will, unless otherwise
required by law, terminate on the date of termination. “Cause” will constitute
any one of the following:
 
(a) Employee’s continued failure to perform substantially Employee’s duties and
responsibilities (other than a failure resulting from a Disability), provided
that the Employer has previously addressed these failures with Employee and has
given Employee a reasonable opportunity to cure;
 
(b) Employee engaging in willful, reckless, or grossly negligent misconduct that
is materially injurious to Employer, monetarily or otherwise;
 
(c) Employee’s conviction of, plea of guilty or nolo contender to, or the
issuance of an indictment or an information by a grand jury or prosecutor, as
applicable, for, a felony or a crime involving moral turpitude;
 
(d) Employee commits an act of fraud, misappropriation, or personal dishonesty
(that is not de minimus); and
 
(e) Employee commits a breach of this Agreement and fails to cure such breach
within thirty (30) days from the date that Employer gives notice thereof to
Employee identifying the provision of this Agreement that Employer has
determined has been breached.
 
 
3

--------------------------------------------------------------------------------

 
5.4 Termination by Employer Without Cause. Employer may at any time terminate
Employee's employment without Cause. In such event, the Base Salary will
continue to be paid through such the date of termination, and any amounts owed
for Reimbursable Expenses that Employee incurs through such date and any
previously awarded but unpaid bonus will be paid to Employee promptly following
termination. Employer will also continue to pay Employee, as severance, the Base
Salary for the remaining Employment Term in substantially equal installments in
accordance with Employer’s regular payroll practices, as in effect from time to
time, and subject to all appropriate withholdings. All Benefits will, unless
otherwise expressly set forth on Exhibit A or provided by Employer policy
applicable to its employees generally or otherwise required by law, terminate on
the date of termination. In the event that the Employee is involuntarily
terminated without Cause, the stock option described above in Section 4.3 shall
remain exercisable by Employee for a period of no more than three (3) months
following the date of termination to the extent such option was vested and
exercisable as of the date of termination.
 
5.5 Effect of Termination. Except as expressly provided in this Section 5 and
except for the obligations set forth in Sections 6 and 7, all further
obligations of the Parties under this Agreement will terminate upon termination
of Employee’s employment with Employer.
 
6. Restrictive Covenants. Employee hereby acknowledges that, as a result of
Employee’s employment by Employer hereunder, Employee will receive special
training and education with respect to the operations of Employer’s and/or
Employer’s affiliates’ businesses and other related matters, and will obtain
access to such persons’ confidential information and business and professional
contacts. In consideration of such special and unique opportunities afforded by
Employer and its affiliates to Employee as a result of Employee’s employment,
the Employee hereby agrees that Employee will not:
 
6.1 From the Commencement Date until one year after Employer no longer employs
Employee (the date on which such person no longer employs Employee is
hereinafter referred to as the “Employment Termination Date”), directly or
indirectly, alone or as a partner, joint venturer, officer, director, member,
employee, consultant, agent, independent contractor, or equity interest holder
of, or lender to, any person or business, engage in the business of distributing
gasoline, diesel, propane or lubricant products in any state of the United
States where the Employer or its subsidiaries or affiliates do business as of
the Employment Termination Date, other than of, by or through SC Fuels or any
other business owned or operated by Frank P. Greinke or his family members or
heirs by will or intestate succession.
 
6.2 From the Commencement Date until one year after the Employment Termination
Date, directly or indirectly (i) induce any person that is a customer of
Employer to enter into any contract with or otherwise patronize any business
directly or indirectly in competition with the Employer; (ii) request or advise
any person who is a customer or vendor of Employer to withdraw, curtail, or
cancel any such customer’s or vendor’s business with Employer.
 
6.3 From the Commencement Date until six months after the Employment Termination
Date, directly or indirectly employ, or knowingly permit any affiliate of
Employee to employ, any person whom Employer employed within the prior six month
period.
 
 
4

--------------------------------------------------------------------------------

 
6.4 From the Commencement Date until one year after the Employment Termination
Date, directly or indirectly (i) solicit for employment or other similar
relationship with Employee, any of Employee’s affiliates or any other person,
any employee of Employer or any person who was an employee of Employer within
the six month period immediately preceding such solicitation of employment,
other than such person (A) whose employment was terminated by the applicable
person, or (B) who independently responded to a general solicitation for
employment by Employee or Employee’s affiliate; or (ii) induce, or attempt to
induce, any employee of Employer to terminate such employee’s employment
relationship with such person.
 
6.5 Employee will not use for Employee’s personal benefit, disclose,
communicate, divulge to, or use for the direct or indirect benefit of any person
other than Employer any of Employer’s Confidential Information. This Section 6.5
will apply during and after the period when Employee is an employee of Employer
and will be in addition to (and not a limitation of) any legally applicable
protections of Employer’s interest in confidential information, trade secrets
and the like. “Confidential Information” includes (a) any information concerning
the businesses and affairs of the Employer or its subsidiaries or affiliates
transferred or transmitted in writing, orally, visually, electronically or by
any other means, whether prior to, on or after the date hereof, (b) information
provided to you by third parties under circumstances where you have an
obligation not to disclose that information, and (c) any memoranda, reports,
analyses, extracts or notes you produce that are based on, reflect or contain
any of the Confidential Information. Confidential Information does not include
any information that is or becomes generally available to the public other than
as a result of a disclosure by you in violation of this Agreement.
 
6.6 Any and all writings, inventions, improvements, processes, procedures
advances, discoveries, works of authorship, and/or techniques (“Developments”)
that Employee may make, conceive, discover, or develop, whether or not
patentable, copyrightable, or protectable under mask works legislation or
trademark laws, either solely or jointly with any other person, at any time
during Employee’s employment with the Company, whether or not during working
hours and whether or not at the request or upon the suggestion of Employer that
relate to or are useful in connection with any business now or hereafter carried
on or contemplated by Employer, including developments or expansions of its
present fields of operations, will be Employer’s sole and exclusive property.
Employee hereby assigns to Employer and/or Employer’s nominees all of Employee’s
right, title, and interest in any Developments, and hereby irrevocably
designates and appoints Employer and each of Employer’s duly authorized officers
and agents as Employee’s agent and attorney-in-fact to act for and in Employee’s
behalf and stead to execute and file any document and to do all other lawfully
permitted acts to further the prosecution, issuance, and enforcement of
Developments. Employee will make full disclosure to Employer of all such
Developments and will do everything necessary or desirable to vest the absolute
title thereto in Employer. Employee will write and prepare all specifications
and procedures regarding such Developments and otherwise aid and assist
Employer, any Acquired Entity, or any of their affiliates so that Employer, such
Acquired Entity, or such affiliate, as the case may be, can prepare and present
applications for copyright, letters patent therefor and can secure such
copyright, letters patent, mask works, or trademark registrations, wherever
possible, as well as reissues, renewals, and extensions thereof, and can obtain
the record title to such copyright, letters patent, mask works, or trademark
registrations so that Employer and/or its nominees will be the sole and absolute
owner(s) thereof in all countries in which it may desire to have copyright,
patent, mask work, or trademark protection. Employee will not be entitled to any
additional or special compensation or reimbursement regarding any and all such
Developments.
 
 
5

--------------------------------------------------------------------------------

 
6.7 Notwithstanding the foregoing, the beneficial ownership of less than 1% of
the equity interests of any person having a class of equity interests actively
traded on a national securities exchange or over-the-counter market will not be
deemed, in and of itself, to breach the prohibitions of this Section 6. Employee
agrees and acknowledges that the restrictions in this Section 6 are reasonable
in scope and duration and are necessary to protect Employer. If any provision of
this Section 6, as applied to either Party or to any circumstance, is adjudged
by a governmental body, arbitrator, or mediator not to be enforceable in
accordance with its terms, the same will in no way affect any other circumstance
or the enforceability of the remainder of this Agreement. If any such provision,
or any part thereof, is held not to be enforceable in accordance with its terms
because of the duration of such provision, the area covered thereby, or the
scope of the activities covered, the Parties agree that the governmental body,
arbitrator, or mediator making such determination will have the power to reduce
the duration, area, and/or scope of activities of such provision, and/or to
delete specific words or phrases, and in its reduced form such provision will
then be enforceable in accordance with its terms and will be enforced. The
Parties agree and acknowledge that the breach of any provision of this Section 6
will cause irreparable damage to Employer and upon breach of any provision of
this Section 6, Employer will be entitled to injunctive relief, specific
performance, or other equitable relief without bond or other security; provided,
however, that the foregoing remedies will in no way limit any other remedies
that Employer may have. Employer may, without notifying Employee, notify any
subsequent employer of Employee of Employee’s rights and obligations under this
Section 6.
 
7. Conflicts of Interest.
 
7.1 Employee represents to Employer as follows: (a) there are no restrictions,
agreements, or understandings, oral or written, to which Employee is a party or
by which Employee is bound that prevent or make unlawful Employee’s execution or
performance of this Agreement, and (b) Employee does not have any business or
other relationship that creates a conflict between the interests of Employee and
Employer.
 
7.2 Employee recognizes and agrees that Employee owes Employer and its
affiliates a fiduciary duty of loyalty, fidelity, and allegiance to act at all
times in the best interests of Employer and its affiliates and to do no act
which might injure the business, interests, or reputation of Employer or any of
its affiliates. Employee’s duty of loyalty will extend throughout the Employment
Term. In keeping with Employee’s fiduciary duty to Employer and its affiliates,
Employee agrees that, during the Employment Term, Employee will not knowingly
become involved in a conflict between his personal interests and those of
Employer or any of its affiliates, and, upon discovery thereof, will not
willfully allow such conflict of interest to continue. Notwithstanding the
foregoing, Employer acknowledges that Employee may have ownership interests in,
may take certain actions on behalf of, or accept payments, services or loans
from, SC Fuels or other businesses owned or operated by Frank P. Greinke or his
family members or heirs by will or intestate succession and Employer shall not
require Employee to discontinue such relationships; provided, however, that all
such ownership interests, actions, payments, services or loans are disclosed in
writing to the Employer in accordance with the Employer’s Code of Business
Conduct and Ethics. Employee agrees to disclose in writing to Employer any facts
that could reasonably be expected to involve a material conflict of interest
upon Employee’s conscious awareness that such a material conflict could exist.
Employee recognizes that it is impossible to provide an exhaustive list of
actions or activities that constitute or might constitute a conflict of
interest, but recognizes that these actions or activities may include the
following:
 
 
6

--------------------------------------------------------------------------------

 
(a) ownership of more than a 1% interest in any supplier, contractor, customer,
or other person that does business with Employer or any of its affiliates;
 
(b) acting in any capacity, including as a director, officer, employee, partner,
consultant, or agent, for any supplier, contractor, customer, or other person
that does business with Employer or any of its affiliates;
 
(c) acceptance, directly or indirectly, of payments, services, or loans (other
than entertainment, gifts, or other sales incentives that may be furnished in
the ordinary course of business) from a supplier, contractor, customer, or other
person that does business with Employer or any of its affiliates;
 
(d) misuse or disclosure of information of any kind obtained through Employee’s
relationship with Employer; and
 
(e) appropriation by Employee or diversion to any other person, directly or
indirectly, of any business opportunity in which it is known or could reasonably
be anticipated that Employer or its affiliates would be interested.
 
In further recognition of the fiduciary duties Employee owes to Employer and its
affiliates, Employee agrees that all documentation that Employee provides to
Employer will be accurate in all material respects, when taken as a whole and in
light of the circumstances in which it was made.
 
8. Miscellaneous.
 
8.1 Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the Parties in respect of its subject matter and supersedes all
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof. Except for Employer’s affiliates, each of which will be deemed a third
party beneficiary of all obligations of Employee under this Agreement, there are
no third party beneficiaries having rights under or with respect to this
Agreement.
 
8.2 Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the Parties and their respective successors.
 
8.3 Assignment. No Party may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of
Employer and Employee; provided, however, that Employer may (a) assign any or
all of its rights and interests hereunder to one or more of its affiliates and
(b) designate one or more of its affiliates to perform its obligations hereunder
(in any or all of which cases Employer nonetheless will remain responsible for
the performance of all of its obligations hereunder).
 
 
7

--------------------------------------------------------------------------------

 
8.4 Notices. All notices, requests, demands, claims and other communications
hereunder will be in writing. Any notice, request, demand, claim or other
communication hereunder will be deemed duly given if (and then three business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:
 

 
If to Employer:
 
Attn: Chuck McArthur
405 N. Marienfeld, Suite 300
Midland, Texas 79701
Tel: (432) 571-8000
Fax: (432) 687-5580


If to Employee:
 
Attn: _________________________________
[Insert address]
Tel: (___) _____________________________
Fax: (___) _____________________________
       

Either Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication will be deemed to have been duly
given unless and until it actually is received by the intended recipient. Either
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.
 
8.5 Submission to Jurisdiction; No Jury Trial.
 
(a) Submission to Jurisdiction. Each Party submits to the jurisdiction of any
state or federal court sitting in Midland, Texas, in any action arising out of
or relating to this Agreement and agrees that all claims in respect of the
action may be heard and determined in any such court. Nothing in this Section
8.6(a) will affect the right of any Party to bring any action arising out of or
relating to this Agreement in any other court. Each Party agrees that a final
judgment in any action so brought will be conclusive and may be enforced by
action on the judgment or in any other manner provided at law or in equity. Each
Party waives any defense of inconvenient forum to the maintenance of any action
so brought and waives any bond, surety, or other security that might be required
of any other Party with respect thereto.
 
(b) Waiver of Jury Trial. THE PARTIES EACH HEREBY AGREE TO WAIVE THEIR
RESPECTIVE RIGHTS TO JURY TRIAL OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OTHER AGREEMENTS RELATING HERETO OR ANY DEALINGS BETWEEN THEM
RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. The scope of this waiver is
intended to be all encompassing of any and all Actions that may be filed in any
court and that relate to the subject matter of the transactions contemplated
hereby, including Contract claims, tort claims, breach of duty claims, and all
other common law and statutory claims. The Parties each acknowledge that this
waiver is a material inducement to enter into a business relationship and that
they will continue to rely on the waiver in their related future dealings. Each
Party further represents and warrants that it has reviewed this waiver with its
legal counsel, and that each knowingly and voluntarily waives its jury trial
rights following consultation with legal counsel. NOTWITHSTANDING ANYTHING TO
THE CONTRARY HEREIN, THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED ORALLY OR IN WRITING, AND THE WAIVER WILL APPLY TO ANY AMENDMENTS,
RENEWALS, SUPPLEMENTS, OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING HERETO. In the event of an Action, this
Agreement may be filed as a written consent to trial by a court.
 
 
8

--------------------------------------------------------------------------------

 
8.6 Time. Time is of the essence in the performance of this Agreement.
 
8.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.
 
8.8 Headings. The article and section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.
 
8.9 Governing Law. This Agreement and the performance of the Parties’
obligations hereunder will be governed by and construed in accordance with the
laws of the State of Texas, without giving effect to any choice of law
principles.
 
8.10 Amendments and Waivers. No amendment, modification, replacement,
termination, or cancellation of any provision of this Agreement will be valid,
unless the same will be in writing and signed by the Parties. No waiver by any
Party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, may be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising because of any prior or
subsequent such occurrence.
 
8.11 Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any Party or to any circumstance, is adjudged
by a governmental body, arbitrator, or mediator not to be enforceable in
accordance with its terms, the Parties agree that the governmental body,
arbitrator, or mediator making such determination will have the power to modify
the provision in a manner consistent with its objectives such that it is
enforceable, and/or to delete specific words or phrases, and in its reduced
form, such provision will then be enforceable and will be enforced.
 
 
9

--------------------------------------------------------------------------------

 
8.12 Expenses. Except as otherwise expressly provided in this Agreement, each
Party will bear its own costs and expenses incurred in connection with the
preparation, execution and performance of this Agreement, including all fees and
expenses of agents, representatives, financial advisors, legal counsel and
accountants.
 
8.13 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties and no presumption or burden of proof will arise favoring or
disfavoring any Party because of the authorship of any provision of this
Agreement. Any reference to any federal, state, local, or foreign law will be
deemed also to refer to law as amended and all rules and regulations promulgated
thereunder, unless the context requires otherwise. The words “include,”
“includes,” and “including” will be deemed to be followed by “without
limitation.” Pronouns in masculine, feminine, and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The Parties intend that each
representation, warranty, and covenant contained herein will have independent
significance. If any Party has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the Party has not
breached will not detract from or mitigate the fact that the Party is in breach
of the first representation, warranty, or covenant.
 
8.14 Incorporation of Exhibits. The Exhibits identified in this Agreement are
incorporated herein by reference and made a part hereof.
 
8.15 Remedies. Except as expressly provided herein, the rights, obligations and
remedies created by this Agreement are cumulative and in addition to any other
rights, obligations, or remedies otherwise available at law or in equity. Except
as expressly provided herein, nothing herein will be considered an election of
remedies.
 
8.16 Electronic Signatures. Delivery of a copy of this Agreement bearing an
original signature by facsimile transmission (whether directly from one
facsimile device to another by means of a dial-up connection or whether mediated
by the worldwide web), by electronic mail in “portable document format” (“.pdf”)
form, or by any other electronic means intended to preserve the original graphic
and pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing the original signature. “Originally
signed” or “original signature” means or refers to a signature that has not been
mechanically or electronically reproduced.
 
 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the date first above written.
 

 
UNITED FUEL & ENERGY CORPORATION
             
By:
/s/ Charles McArthur
 
 

--------------------------------------------------------------------------------

Charles McArthur
 
 
President and Chief Executive Officer
              EMPLOYEE          
/s/ Joseph Juliano
   

--------------------------------------------------------------------------------

Joseph Juliano, individually



 
 
11

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Description of Benefits
 

1.
Car allowance of $1,000 per month.

 

2.
One time moving allowance equal to the greater of (i) $10,000 or (ii) the amount
of all expenses up to a maximum amount of $20,000 reasonably incurred or paid by
Employee in connection with Employee’s relocation of his personal residence to
Midland, Texas subject to presentation of expense statements or vouchers and
such other supporting information as Employer may reasonably require or request.

 

3.
Employee and, to the extent applicable, Employee’s spouse, dependents and
beneficiaries, shall be allowed to participate in all benefit plans and programs
of Employer which are now, or may hereafter be, available to similarly situated
employees of Employer. Employer shall not, however, be obligated to institute,
maintain or refrain from changing, amending or discontinuing any such benefit
plan or program, so long as such changes are similarly applicable to similarly
situated employees of Employer generally.

 
 
 
12

--------------------------------------------------------------------------------

 